                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:19-CR-296

        v.
                                                                    FINAL ORDER
 JESUS NOEL GARFIO, and                                            OF FORFEITURE
 JENNA LYNN MARTINEZ,

                        Defendants.



       This matter is before the Court on the Government’s Motion for Final Order of Forfeiture.

Filing 49. The Court has reviewed the record in this case and finds as follows:

       1.      On February 7, 2020, the Court entered a Preliminary Order of Forfeiture (Filing

No. 37) pursuant to 21 U.S.C. §§ 841(a)(1), (b)(1) and 853. On January 9, 2020 defendant, Jesus

Noel Garfio, pleaded guilty to Count I of the Indictment and admitted to the Forfeiture Allegation.

Filing 32. On March 12, 2020, defendant Jenna Lynn Martinez, plead guilty to Count I of an

Indictment and admitted to the Forfeiture Allegation of an Indictment. Filing 41. In both cases,

defendants agreed to the forfeiture of the $16,747 in U.S. currency. Filing 32. Filing 41.

       2.      The United States posted a Notice of Criminal Forfeiture on an official internet

government forfeiture site, www.forfeiture.gov, for at least thirty consecutive days, beginning on

February 8, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions. Filing 48. The United States filed a Declaration of

Publication on April 8, 2020. Filing 48.



                                                 1
       3.      The Government has advised the Court that no Petitions have been filed. Filing 48.

A review of the record supports that assertion.

IT IS ORDERED:

       1.      The Motion for Final Order of Forfeiture (Filing 49) is granted;

       2.      All right, title and interest in and to the $16,747 U.S. currency held by any person
               or entity are forever barred and foreclosed;

       3.      The $16,747.00 U.S. currency is forfeited to the United States; and

       4.      The United States is directed to dispose of that currency in accordance with law.

       Dated this 14th day of April, 2020.


                                                      BY THE COURT:



                                                      ____________________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                  2
